                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


PETER LUIZZI & BROS. CONTRACTING, INC.;      STIPULATION OF
LUIZZI CONSTRUCTION SERVICES, LLC.;          DISCONTINUANCE
LUIZZI PROPERTY MANAGEMENT CORP.;
LUIZZI   DEVELOPMENT,     LLC;    LUIZZI     Civil Action No:
MANAGEMENT,      LLC;   PETER     LUIZZI     1:19-cv-01115-GTS-ATB
COMPANIES, LLC; LAL ENTERPRISES, LLC; and
PJL HOLDINGS, LLC,

                   Plaintiffs,

     - against -

MICHAEL LUIZZI CONTRACTING CORP.;
LUIZZI COMPANIES INC.; and MICHAEL J.
LUIZZI,

                   Defendants.


MICHAEL LUIZZI CONTRACTING CORP.;
LUIZZI COMPANIES INC.; and MICHAEL J.
LUIZZI,

                   Counter-Plaintiffs,

     - against -

PETER LUIZZI & BROS. CONTRACTING, INC.;
LUIZZI CONSTRUCTION SERVICES, LLC;
LUIZZI PROPERTY MANAGEMENT CORP.;
LUIZZI   DEVELOPMENT,    LLC;   LUIZZI
MANAGEMENT, LLC; and PETER LUIZZI
COMPANIES, LLC,

                   Counter-Defendants.


MICHAEL LUIZZI CONTRACTING CORP.;
LUIZZI COMPANIES INC.; and MICHAEL J.
LUIZZI,
                                         1
                        Defendants/Counter-Plaintiffs,

        - against -

LUIZZI BROS. SEALCOATING & STRIPING LLC;
and LUIZZI PAVING, INC.,

                        Cross- Defendants.


       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the

attorneys of record for Plaintiffs PETER LUIZZI & BROS. CONTRACTING, INC., LUIZZI

CONSTRUCTION SERVICES, LLC, LUIZZI PROPERTY MANAGEMENT CORP., LUIZZI

DEVELOPMENT, LLC, LUIZZI MANAGEMENT, LLC, PETER LUIZZI COMPANIES, LLC,

LAL ENTERPRISES, LLC and PJH HOLDINGS, LLC (collectively, “Plaintiffs”), Defendants

MICHAEL LUIZZI CONTRACTING CORP., LUIZZI COMPANIES, INC. and MICHAEL J.

LUIZZI (collectively, “Defendants”), and Cross-Defendant LUIZZI BROS. SEALCOATING

AND STRIPING, LLC (“LBS”) (collectively Plaintiffs, Defendants, and LBS are referred to

herein as the “Settling Parties”), in the above-entitled action, that:

       a.       WHEREAS no party hereto is an infant or incompetent for whom a committee has

been appointed; and

       b.       WHEREAS, no person not a party has an interest in the subject matter of the action,

above-entitled action be, and the same is hereby discontinued by and between the Settling Parties,

together with all claims, counterclaims, and cross-claims, and third-party claims alleged by and

between the Settling Parties; and it further

       STIPULATED AND AGREED, that this Stipulation of Discontinuance shall be with

prejudice and on the merits; and it is further




                                                   2
          STIPULATED AND AGREED, that no party shall be entitled to any costs, disbursements

or fees as against any other party.

          This Stipulation of Discontinuance may be executed by facsimile or electronic signature

and in counterparts.

COUCH WHITE, LLP

 Adam J. Schultz
____________________________________
                                                                                      April 3, 2020
                                                                                  ______________________________
Adam J. Schultz, Esq. (NDNY Bar No. 102974)                                       DATE
Madeline W. Murphy, Esq. (NDNY Bar No. 5491964)
 Attorneys for Plaintiffs and LBS
540 Broadway
P.O. Box 22222
Albany, New York 12201-2222
Telephone: (518) 426-4600


HESLIN ROTHENBERG FARLEY & MESITI, P.C.



____________________________________                                              April 3, 2020
David P. Miranda, Esq. (NDNY Bar No. 103536)                                      DATE
Thomas L. Sica, Esq. (NDNY Bar No. 520638)
Attorneys for Defendants
5 Columbia Circle
Albany, New York 12203
Telephone:(518) 452-5600


SO ORDERED:



____________________________________                                                       April 6, 2020
                                                                                  Dated: ______________________
United States Magistrate Judge                                                           XXXXXXX
                                                                                         Albany, NY
S:\DATA\Client25 19501-20000\19806\In House\Pleadings\Stipulation of Discontinuance.docx




                                                                  3
